      Case 5:21-cv-00089-H Document 1 Filed 04/13/21                             Page 1 of 4 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

ROBERT DALE TURNBO,                                  §
                                                     §
        Plaintiff,                                   §
                                                     §
v.                                                   §        Civil Action No. 5:21-cv-00089
                                                     §
DALE BRIAN GIBSON, NINE LINE                         §
OILFIELD SERVICES, LLC, and                          §
OLSON TRANSPORTATION INC.,                           §
                                                     §
        Defendants.                                  §


     DEFENDANTS’ DALE BRIAN GIBSON AND OLSON TRANSPORTATION INC.’S
                 NOTICE OF REMOVAL TO FEDERAL COURT


TO THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION:

        1.       Dale Brian Gibson and Olson Transportation Inc. are two of the defendants

named in a civil action brought on March 9, 2021, in the 106th District Court of Dawson County.

Pursuant to provisions of Section 1441 and 1446 of Title 28 of the United States Code, the

Defendants remove this action to the United States District Court for the Northern District of

Texas, Lubbock Division, which is the judicial district and division in which the action is

pending.

        2.       The grounds for removal of this action are:

                 a.       Plaintiff’s Original Petition and the citation from the 106th District

                          Court of Dawson County, Texas, Cause No. 21-03-20737 were

                          served on Defendant Dale Brian Gibson on March 15, 2021 and

                          Plaintiff’s Original Petition and the citation from the 106th District


______________________________________________________________________________
DEFENDANTS DALE BRIAN GIBSON AND OLSON TRANSPORTATION, INC’S                                       Page 1 of 4
NOTICE OF REMOVAL TO FEDERAL COURT
      Case 5:21-cv-00089-H Document 1 Filed 04/13/21                             Page 2 of 4 PageID 2



                          Court of Dawson County, Texas, Cause No. 21-03-20737 were

                          served on the registered agent for Defendant Olson Transportation

                          Inc. on March 29, 2021.

                 b.       There is complete diversity of citizenship between the Plaintiff and

                          the Defendants in this action because:

                          i.       The Plaintiff is Robert Dale Turnbo, an individual

                                   who is a resident of the State of Texas.

                           ii.     Defendant Dale Brian Gibson is an individual who is a

                                   resident of the State of Montana, Defendant Nine Line

                                   Oilfield Services, LLC, is a foreign corporation with

                                   its principal place of business in the State of Montana,

                                   and Olson Transportation Inc. is a limited liability

                                   company with its principal place of business in the

                                   State of Montana.

                 c.       In Plaintiff’s Original Petition, Plaintiff has pled an amount in

                          excess of $1,000,000.00.              Accordingly, the amount in

                          controversy clearly exceeds the minimum required for

                          complete diversity.

        This court would have had original subject matter jurisdiction of this action under the

provisions of 28 U.S.C. § 1332 if the action had originally been brought in federal court.

Removal is therefore proper under 28 U.S.C. § 1441(a).

        3.       Removal of this case on the basis of diversity of citizenship is not precluded by

the provisions of Section 1441(b) of Title 28 of the United States Code because no party in


______________________________________________________________________________
DEFENDANTS DALE BRIAN GIBSON AND OLSON TRANSPORTATION, INC’S                                       Page 2 of 4
NOTICE OF REMOVAL TO FEDERAL COURT
      Case 5:21-cv-00089-H Document 1 Filed 04/13/21                             Page 3 of 4 PageID 3



interest properly joined and served as a defendant is a citizen of the state in which this action was

brought.

        4.       This Notice of Removal is timely under Section 1446(b) of Title 28 of the United

States Code in that it is filed within 30 days of service of the Original Petition on Defendants

Gibson and Olson Transportation Inc. and within one year after commencement of the action.

        5.       All of the state-court papers that were served on Defendants as of the time of

removal, consisting of the Citation and Plaintiffs’ Original Petition, are attached as Exhibit “A.”


                                                     Respectfully submitted,


                                                     BY: /s/ Robert B. Wagstaff
                                                            Robert B. Wagstaff
                                                            Attorney-in-Charge
                                                            State Bar No. 20665000
                                                            rwagstaff@mcmahonlawtx.com

                                                     MCMAHON SUROVIK SUTTLE, P.C.
                                                     P. O. Box 3679
                                                     Abilene, TX 79604
                                                     (325) 676-9183 Telephone
                                                     (325) 676-8836 Fax

                                                     ATTORNEY FOR DEFENDANTS
                                                     DALE BRIAN GIBSON and
                                                     OLSON TRANSPORTATION INC.




______________________________________________________________________________
DEFENDANTS DALE BRIAN GIBSON AND OLSON TRANSPORTATION, INC’S                                       Page 3 of 4
NOTICE OF REMOVAL TO FEDERAL COURT
      Case 5:21-cv-00089-H Document 1 Filed 04/13/21                             Page 4 of 4 PageID 4



                                      CERTIFICATE OF SERVICE

        This is to certify that a true copy of the above and foregoing instrument was filed

electronically with the Court’s electronic filing system and served on all attorneys pursuant to 28

U.S.C. §1446(d) and F.R.C.P. 5(b)(1) on this 13th day of April, 2021, in accordance with the

Federal Rules of Civil Procedure.


                                                               /s/ Robert B. Wagstaff
                                                              Robert B. Wagstaff




______________________________________________________________________________
DEFENDANTS DALE BRIAN GIBSON AND OLSON TRANSPORTATION, INC’S                                       Page 4 of 4
NOTICE OF REMOVAL TO FEDERAL COURT
